EXHIBIT 99.1 Contacts: URS Corporation Sard Verbinnen & Co H. Thomas Hicks Hugh Burns/Jamie Tully/Jane Simmons Vice President& Chief Financial Officer (212) 687-8080 (415) 774-2700 URS CORPORATION REPORTS FISCAL 2008 YEAR-END RESULTS Revenues Rose 87%, Net Income Increased 66% and EPS Up 13% From Fiscal 2007 Results Company Provides Outlook for Fiscal 2009 SAN FRANCISCO, CA – March 3, 2009 – URS Corporation (NYSE: URS) today reported its financial results for the fiscal year ended January 2, 2009.Revenues increased 87.4% to $10.09 billion from $5.38 billion in fiscal 2007.Net income for fiscal 2008 was $219.8 million, a 66.3% increase from net income of $132.2 million in fiscal 2007, and fully diluted earnings per share (“EPS”) was $2.66 for fiscal 2008, a 13.2% increase from fully diluted EPS of $2.35 in 2007.For the purpose of calculating diluted EPS, weighted-average shares outstanding were 82.5 million for the full year of fiscal 2008. The results for the year ended January 2, 2009 include the operations obtained through the acquisition of Washington Group International, Inc. (“WGI”).Results for fiscal year 2007 include the operations of WGI commencing with the closing of the acquisition in November 2007. As of
